Citation Nr: 1819490	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left shoulder disability prior to July 29, 2016.

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability after July 29, 2016.

3.  Entitlement to service connection for a gastrointestinal disability, to include Irritable Bowel Syndrome (IBS).

4.  Entitlement to service connection for left upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Amberleigh N. Osborne, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to March 1992 and from June 1993 to September 2012.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) St. Petersburg Regional Office (RO) for the Benefits Delivery at Discharge (BDD) unit in Winston-Salem, North Carolina.  Winston-Salem BDD retained jurisdiction of the Veteran's file.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned Veteran's Law Judge during a December 2017 Video Conference hearing.  The transcript of the hearing is of record.

The issue of entitlement to service connection for left upper extremity radiculopathy addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal for a rating in excess of 20 percent for a left shoulder disability for the period after July 29, 2016 on the record at the December 2017 Video Conference hearing.

2.  During the period prior to July 29, 2016, the Veteran's left shoulder disability was characterized by motion limited below shoulder level and pain on motion. 

3.  The Veteran irritable bowel syndrome was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a rating in excess of 20 percent for a left shoulder disability for the period after July 29, 2016 have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a rating of 20 percent for a left shoulder disability, but no higher, is met for the period prior to July 29, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5201 (2017).

3.  The criteria for service connection for a gastrointestinal disability, to include irritable bowel syndrome, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
II.  Withdrawal

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b)(3).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c).

At the December 2017 hearing, the Veteran stated on the record that he wished to withdraw the issue of a rating in excess of 20 percent for a left shoulder disability for the period after July 29, 2016.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning that issue on appeal.  See 38 U.S.C. § 7105 (d)(5) (2012).  Accordingly, the Board will dismiss the issue on appeal.


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Individual disabilities are assigned separate diagnostic codes.  See U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 39 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to an increased rating for his left shoulder disability for the period prior to July 29, 2016.  During that period, he was rated at 10 percent under DC 5201-5019.  The hyphenated diagnostic code in this instance indicates that limitation of motion of the arm under DC 5201 is the service-connected disorder and bursitis under DC 5019 is a residual condition.  

Under DC 5201, a rating of 20 percent is warranted for limitation of motion of the arm when motion is limited at shoulder level, or 90 degrees of motion.  A rating of 30 percent is warranted when the arm is limited midway between side and shoulder level, and a 40 percent rating is warranted for limitation of motion to 25 degrees from the side.  This is the highest rating available under the DC.

DC 5019 rates bursitis on limitation of motion of the affected part, as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint involved.  In the alternative, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

VA treatment records document continued reports of left shoulder pain.  In December 2013, VA treatment records note that the Veteran was unable to abduct his left shoulder more than 70 degrees.  December 2014 VA treatment notes indicate that the Veteran's left shoulder abduction was limited to 80 degrees, and a drop can test was positive.  An MRI conducted in January 2014 at the Birmingham VA Medical Center found severe degenerative changes and noted aching and an inability to fully abduct.

A VA examination was provided in May 2012.  The examiner found that the Veteran's left shoulder abduction showed a full range of motion to 180 degrees.  The examiner also found no evidence of painful motion.  However, the Board notes that while the Veteran conducted joint testing for pain on both the injured left shoulder and the opposing joint, he did not conduct testing on active and passive motion and in weight bearing and non-weight bearing.  A joint examination that fails to conduct the required testing for pain, as this one, is inadequate and the Board accords it no probative weight.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran's left shoulder disability has been assigned a 10 percent rating for the period prior to July 29, 2016.  Again, to warrant of rating of 20 percent under DC 5201, the evidence must demonstrate that the Veteran's left shoulder abduction is limited to shoulder level.  

The Board finds that Veteran's medical records document that the Veteran's left shoulder abduction was limited to below shoulder level (90 degrees) during the period prior to July 29, 2016.  As noted above, VA treatment records from December 2013 show abduction limited to 70 degrees and December 2014 VA treatment records show that abduction was limited to 80 degrees.  Both of these records document abduction limited to below shoulder level.  

In addition, at the December 2017 hearing, the Veteran's wife testified that he had not been able to raise his arm above his shoulder since the accident.  She stated that he cannot put his arm around her on the back of the chair and that if he tries to raise it he is in so much pain that it brings him to tears.  The Veteran also testified that his shoulder disability has been consistent during the period on appeal and that he has not been able to raise his arm to shoulder height without severe pain.  The Board notes that the Veteran and his wife competent to report symptoms such as his ability to raise his arm and accords their statements significant probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, these statements are consistent with the competent medical evidence of record from the period.  A rating of 20 percent for a right shoulder disability is therefore warranted.

The Board finds that a rating in excess of 20 percent is not warranted, as the evidence does not indicate, and the Veteran does not contend, that his right arm movement was limited to midway between side and shoulder level (45 degrees).  The Board has also considered the Veteran's reports of pain; however, the Veteran's reported symptoms are not sufficient to support the assignment of higher rating under DC 5201.  The Veteran has stated that he has pain, but has not indicated that his range of motion was limited to midway between side and shoulder level as a result of that pain.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As the competent medical evidence of record indicates that the Veteran was unable to raise his arm above shoulder level during the period on appeal, a rating of 20 percent, but no higher, is warranted.  The preponderance of the evidence supports a rating of 20 percent, but no higher, for the Veteran's service-connected left shoulder.  

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that he is entitled to service connection for Irritable Bowel Syndrome (IBS) which had its onset during his active service, specifically during his service in Iraq during the Gulf War.  

The Veteran's service treatment records document multiple episodes of rectal bleeding, abdominal pain, persistent diarrhea and other intestinal symptoms.  He reported blood in his stool in June 2005 and the records indicate that this had been occurring for six months and that he had episodes of cramping since the Gulf War.  From that period until the Veteran's discharge from service in September 2012, the service records indicate that the Veteran repeatedly sought medical care for abdominal pain and rectal bleeding and underwent multiple colonoscopies.  His July 2012 separation exam noted diverticulitis with abdominal pain, gall bladder surgery in March 2012, hernia surgery in November 2011 and recurring hematochezia.

The Veteran's submitted November 2012 records from his private doctor, G.H., which note complaints of diarrhea and fatigue and state that the etiology of his disability was unclear.  Subsequent records from that provider in April 2013 note rectal bleeding and diarrhea and discomfort in the left lower quadrant during bleeding.  The Veteran was referred to a private specialist to evaluate his rectal bleeding, and April 2013 records from that doctor, B.R., note blood in the stool for the past 7 years, sharp lower left quadrant pain and frequent diarrhea and that a diagnosis of postinfectious IBS should be considered.

June 2013 VA treatment records note that the Veteran was being evaluated for IBS and that he had diverticulosis, hemorrhoids, diarrhea, rectal bleeding and lots of flatus.  December 2014 VA treatment records note recurrent hematochezia.

September 2017 private treatment records from private specialist B.R. diagnose IBS with diarrhea that developed after a month of persistent diarrhea and rectal bleeding in the Gulf.  The record also notes that the Veteran has had multiple colonoscopies due to bleeding and currently has loose to watery bowel movements 3 to 4 times per day.  

In a November 2017 letter, the Veteran's private doctor, G.H., stated that the Veteran's gastrointestinal symptoms developed while the Veteran was in service, that he has had increased abdominal cramping and multiple colonoscopies due to rectal bleeding since that time, and that he has a diagnosis of IBS with diarrhea.  

In a January 2018 letter, the Veteran's private doctor, G.H., stated that the Veteran is diagnosed with IBS with diarrhea, and that in his opinion it is highly probable that the Veteran's disability is related to his experience and exposures sustained in military service.  In support of this conclusion, the letter states that the condition was incurred in service and is ongoing.  The letter notes that the Veteran developed rectal bleeding in 2002 and that between 2008 and 2010 he had seven medical visits for abdominal pain and had CTs and colonoscopies performed.  It also notes the Veteran's history during that time of fatigue, diarrhea and hematochezia.  The Veteran's doctor noted that when he began treating the Veteran upon his discharge from service in 2012, the Veteran exhibited pain, diarrhea, fatigue and continued rectal bleeding.  

A VA examination was provided in May 2012.  The examiner found that the Veteran had not been diagnosed with an intestinal or rectal condition, including IBS and that he had no diarrhea, abdominal pain or other symptoms.  However, the Board notes that the examiner indicated that he did not have access to the claim file and did not review the Veteran's service treatment records, his VA treatment records or his private treatment records.  As the examiner did not review the substantial evidence of the Veteran's abdominal pain, rectal bleeding, hemorrhoids and diarrhea contained in those records and therefore inaccurately stated that the Veteran had no history of such symptoms, the Board finds the exam to be inadequate for rating purposes and accords it no probative weight. 

The Veteran contends that his IBS was incurred during active service.  Upon review of the above, the Board finds the January 2018 private opinion regarding the Veteran's IBS to be adequate for appellate review.  There is no evidence that the private physician was not competent or credible, and as the report is based on the Veteran's medical history, the Veteran's statements and in-person examination and has a clear rationale, the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

At his December 2017 hearing, the Veteran testified that his symptoms started in service, after deployment to Iraq.  He stated that rectal bleeding, abdominal cramps and other symptoms began in 2005, but that he had bowel disturbances and abdominal pain for many years and the symptoms just got progressively worse.  The Board notes that the Veteran is competent to report his symptoms and accords his statements significant probative weight.  The Board also notes that the Veteran's statements are consistent with service treatment records and private and VA treatment records post-service which indicate that the Veteran's gastrointestinal symptoms began in service, were persistent after onset and continued after service.

The Board therefore finds that the evidence of record indicates that the Veteran has a current disability of IBS that had its onset in service and was chronic thereafter.  As the May 2012 VA examination has been found to be inadequate, the only competent medical opinion of record providing an analysis of the etiology of the Veteran's IBS is the January 2018 private opinion.  As discussed above, the opinion found that the Veteran's IBS was likely related to experience and exposures during service and that it initially occurred in service.  The opinion stands uncontradicted by any other competent evidence of record.  The Board therefore finds that the competent medical evidence of record indicates that the Veteran's IBS was incurred in service and that service connection is warranted.  38 C.F.R. § 3.303(a) (2017).

ORDER

The issue of entitlement to a rating in excess for 20 percent for a left shoulder disability for the period after July 29, 2016 is dismissed.

A rating of 20 percent for a left shoulder disability, but no higher, is granted for the period prior to July 29, 2016.

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome, is granted.  


REMAND

The Veteran contends that he has a current disability of left upper extremity radiculopathy, secondary to his service-connected left shoulder disability.  

July 2001 service treatment records note the Veteran's 1998 shoulder injury and that the Veteran reported tingling in the left upper extremity ulnar nerve distribution.  He also reported a burning sensation in his triceps and a shooting sensation from shoulder to elbow and occasionally to the fingers.  The medical provider noted that palpation to the ulnar nerve at the humeral neck caused pain to radiate to the left fifth digit.  An EMG was ordered and conducted in September 2001, which noted a 3 year history of paresthesias in the left upper extremity.  The EMG results were normal, but the physician recommended repeating the test in 3 to 6 months if symptoms worsened.  In the Veteran's July 2012 separation examination, the examiner noted numbness and tingling (radiculopathy) to the left hand digits related to the left arm fracture.  

A VA nerve examination was conducted in May 2012, which found that the Veteran did not have a peripheral nerve condition.  Regarding left arm neuropathy, the examiner noted the Veteran's reports of moderate intermittent pain and moderate paresthesias in his left upper extremity which began in 1998 when his shoulder was injured.  Sensory and reflex examinations were normal.  However, the Board notes that the May 2012 examiner indicated that he did not conduct nerve testing or have access to the claim file and that he did not review the Veteran's service treatment records, his VA treatment records or his private treatment records.  The Board therefore finds that the examiner did not have access to substantial evidence pertaining to the issue on appeal and that a new examination is therefore required upon remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, to determine the etiology of any current left upper extremity radiculopathy.  The claim file should be made available to the examiner for their review and the examination report should state a review of the file was completed.  The examiner should provide a complete rationale for all opinions expressed.  

For any current left upper extremity radiculopathy found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is caused or aggravated by the Veteran's service-connected left shoulder disability.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

2.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


